Citation Nr: 1129393	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959 and from December 1960 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied entitlement to service connection for flat feet, a bilateral knee condition, and a bilateral leg condition.

In October 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with his claims folder.

The Board remanded this appeal in April 2010 for additional development.  

The Board notes that the Veteran appealed the issue of service connection for a bilateral foot disability.  In a February 2011 rating action, the appeals management center (AMC) granted service connection for bilateral pes planus.  Since this rating action results in a full grant of the benefit sought (i.e. service connection), this issue is not currently on appeal.  

In April 2010, the Board found that the issue of service connection for a lower back disability was raised by the record and referred it to Agency of Original Jurisdiction (AOJ) for adjudication.  This issue has not yet been adjudicated.

The issue of entitlement to service connection for a lower back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a bilateral leg disability is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


FINDING OF FACT

The Veteran does not have a current knee disability related to a disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in October 2005, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in Supplemental Statements of the Case issued in December 2007 and February 2011.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided a proper VA examination in April 2010 for his service connection claim for a bilateral knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The receipt of updated VA treatment records and the April 2010 VA examination report reflects development in substantial compliance with the April 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

I.  Laws and regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including degenerative joint disease, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.   Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Gober, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

II. Bilateral knee disabilities

Service treatment records do not show any complaints of, or treatment for, knee disability.  At the October 2006 RO hearing, the Veteran recalled having knee instability during service and also asserted that his knee disabilities were secondary to pes planus.  

VA treatment records from 2000 through 2010 document occasional treatment for knee pain.  Notably, VA treatment records, dated in July 2001, showed that the Veteran reported having a recent left knee injury and that his left knee had not felt right since that time.  VA treatment records, dated in September 2000, January 2001, and June 2007, also reflected treatment for right knee pain.  These treatment records did not include statements by medical providers etiologically linking the current knee disabilities to active service or to service connected bilateral pes planus.  

The Veteran was afforded a May 2010 VA knee examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran limited his current complaints to his left knee.  He reported that during service, he had slipped and injured his knee.  He believed the issue fully resolved.  He related that in 1999, he had experienced a significant fall, which reinjured his left knee.  He affirmed symptoms of giving way, instability, pain, stiffness, weakness, incoordination, descreased movement, locking, effusions, and swelling.  He characterized his symptoms as moderate.  

The clinical examination showed an antalgic gait, tenderness, and limitation of motion.  It also showed his left leg was shorter than his right leg.  The examiner diagnosed degenerative joint disease of the left knee.  He opined that it was less likely related to service.  He explained that service treatment records do not document an in-service knee injury and that the Veteran reported his in-service knees symptoms resolved.  Meanwhile, an intervening knee injury occurred.  He also opined that it was less likely secondarily related to pes planus because of the lack of continuing symptoms following service.    

(i) Left knee disability

The record demonstrates a current left knee disability, as shown by the VA examiner's diagnosis of degenerative joint disease of the left knee.  The Veteran reported a knee injury during service.  While the injury is not documented in the service treatment records, he is competent to report the injury.  Resolving reasonable doubt in his favor, the Board finds that an in-service injury is demonstrated.  

The remaining question is whether the current left knee disability is related to the in-service injury.  The May 2010 VA examination answers this question in the negative.  The examiner took into account the Veteran's reports and the record and concluded that the current left knee disability was not directly related to the in-service injury or secondary to pes planus.  The opinion was supported by a rationale based on this history.  Accordingly, the Board finds the May 2010 examiner's negative opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

There is no probative medical evidence showing a positive etiology on a direct, presumptive or secondary basis for the left knee.  The VA examiner provided a negative opinion as to secondary service connection.  While the opinion did not explicitly consider a relationship to the leg length discrepancy, there is no contention or evidence that the knee disability is related to this discrepancy.

A link between the current disability and service could be provided by evidence of a continuity of symptomatology beginning with the in-service injury; but there is no such evidence in this case.  The Veteran has reported that his symptoms essentially went away following the in-service injury, and only returned many years later.  The record does not otherwise show a continuity of symptomatology.

Degenerative arthritis is a presumptive disease; meaning that if it was shown in service and at any time thereafter, service connection would be conceded.  38 C.F.R. § 3.303(b).  There would have to be sufficient findings to identify the disease in service. Service connection would also be available if the disease was shown to compensable degree within one year of service.  

There were; however, no findings of degenerative joint disease in service or within one year of separation from service.  The Veteran has not reported, and the clinical record does not show, findings of degenerative joint disease in-service or for many years thereafter.  Because degenerative joint disease is identified by diagnostic studies, the Veteran's lay testimony would not be competent to identify arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The Board has considered all relevant theories of entitlement, but the weight of the evidence is against the grant of service connection on a direct, presumptive or secondary basis.  .  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309, 3.310.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for a left knee disability.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a left knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) Right knee disability

The evidence indicates that the Veteran does not have a current right knee disability.  The Veteran has occasionally reported pain in the right knee, but the medical evidence does not establish an identifiable pathology for the occasional complaint of right knee pain.  

The Court has provided guidance on the evidence necessary to meet the current disability threshold.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (current disability must be present for a valid service connection claim); See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court found that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In the case at hand, the Board finds that the evidence does not show a current right knee disability.  At the May 2010 VA examination, the Veteran denied having right knee pain.  VA treatment records do not include clinical findings or any pathology in connection with the Veteran's occasional reports of right knee pain.  Without evidence of a current disability, service connection for a right knee disability is not warranted.  38 C.F.R. § 3.303; Brammer; Sanchez-Benitez; McLain.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for a right knee disability.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a bilateral knee disability is denied.  


REMAND

Service treatment records, dated in November 1961, reflected that the Veteran had leg problems in connection with pes planus.  The separation examination report, dated in April 1962, showed that his legs were clinically examined and deemed to be normal.  

VA podiatry clinic notes, dated in November 2004, included an assessment of pes planus with chronic leg pain.  The VA podiatrist noted that the Veteran had a length discrepancy of the left lower extremity.  He diagnosed a left leg deformity and pes planus.  Several VA treatment notes refer to the left leg discrepancy, but provide no opinion as to whether this problem is related to active service or secondary to a service connected disability. 

The Veteran has asserted that his leg disability was secondary to service connected pes planus.  See October 2006 RO hearing.  However, VA treatment notes, dated in September 2007, indicated that his reported leg pain was associated with a back disability.  

The recent VA examination contains no opinion with regard to the leg length discrepancy.  Such an opinion is needed in light of the evidence that it might be related to service.  

Accordingly, this appeal is REMANDED for the following:

Ask the examiner who provided the May 2010 VA examination to review the claims folder and provide an opinion as to whether the Veteran's current leg length discrepancy is related to the complaints of leg and foot pain in service, to service connected pes planus, or to any other disease or injury in service.

The examiner should provide a rationale for this opinion that takes into account the Veteran's reports.  If the May 2010 examiner is not available, the Veteran should be afforded a new examination in order to obtain the necessary opinion.

The AOJ should review the opinion to insure that it is complete.

If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


